SUMMERS, Judge,
dissenting.
' The state has filed a timely and respectful petition for rehearing in this matter. My colleagues have denied the petition. I dissent from this denial, and I feel that the state has presented a meritorious case for a rehearing pursuant to T.R.A.P. 39.
As I expressed in my dissenting opinion, I simply do not believe that the law in Tennessee requires a jury to accept the testimony of an expert on the sanity issue to the exclusion of lay testimony or to the exclusion of evidence of the actions of the appellant which are consistent with his or her sanity. The weight as well as the value of expert testimony should be for the jury to decide. If this ease is not revisited, prosecutors in Tennessee will have their hands tied in cases where a defendant’s mental condition is a defense. I view the issue of insanity as another element of the offense charged if the defendant shifts the burden. After that, the state must prove beyond a reasonable doubt that the defendant was sane. I feel that as in every other element of an offense, the state should be able to use lay testimony.
For these and the other reasons that are articulated in my dissenting opinion in this case, I would grant the petition to rehear.